          Case 5:19-cv-07071-SVK Document 131-2 Filed 07/23/21 Page 1 of 6


     Perry J. Narancic, SBN 206820
1    LEXANALYTICA, PC
     3000 El Camino Real
2    Bldg. 4, Suite 200
     Palo Alto, CA 94306
3    www.lexanalytica.com
     pjn@lexanalytica.com
4    Tel: 650-655-2800
5
     Attorneys for Defendants
6    ONLINENIC, INC. and DOMAIN ID SHIELD SERVICE
     CO., LIMITED
7

8                                        UNITED STATES DISTRICT COURT
9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11   FACEBOOK, INC. and INSTAGRAM,                         Case No. 19-CV-07071-SVK
     LLC
12                                                         DECLARATION OF PERRY J.
                       Plaintiffs,                         NARANCIC IN SUPPORT OF
13           v.                                            SUPPORT OF DEFENDANTS’
                                                           OPPOSITION TO PLAINTIFFS’
14                                                         EMERGENCY EX PARTE
     ONLINENIC, INC. and DOMAIN ID                         APPLICATION FOR A
15   SHIELD SERVICE CO., LIMITED.                          TEMPORARY RESTRATINING
                                                           ORDER FREEZING DEFENDANTS’
16                    Defendants.                          ASSETS.
17

18
             I, Perry J. Narancic, declare as follows:
19
             1.       I am counsel for OnlineNIC, Inc. and Domain ID Shield Service Co., Limited
20
     (“Defendants”). I have personal knowledge of the facts set forth in this declaration, and if called as
21
     a witness I would testify to the facts contained in this declaration.
22
             2.       Attached hereto as Exhibit A is a copy of a letter I drafted and sent to opposing
23
     counsel on July 21, 2021.
24
             3.       Attached hereto as Exhibit B is a copy of a letter I drafted and sent to opposing
25
     counsel on July 21, 2021.
26
             4.       Attached hereto as Exhibit C is a copy of an email I sent on June 29, 2021.
27

28
                                                         - 1-
     Facebook, Inc. v. OnlineNIC, Inc.                                             Case No. 19-cv-7071-SVK
     Declaration of Perry J. Narancic
          Case 5:19-cv-07071-SVK Document 131-2 Filed 07/23/21 Page 2 of 6



1            I declare under penalty of perjury under the laws of the United States that the foregoing is

2    true and correct. Executed at Atherton, CA on July 22, 2021.

3                                                           /s/ Perry J. Narancic

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     - 2-
     Facebook, Inc. v. OnlineNIC, Inc.                                              Case No. 19-cv-7071-SVK
     Declaration of Perry J. Narancic
        Case 5:19-cv-07071-SVK Document 131-2 Filed 07/23/21 Page 3 of 6

                                           EXHIBIT A




                                                                                     3000 EL CAMINO REAL
                                                                                       BLDG. 4, SUITE 200
                                                                                    PALO ALTO, CA 94306
                                                                                   WWW .LEXANALYTICA.COM
                                                                              T://         650.655.2800
                                                                              E:// PJN@LEXANALYTICA.COM


                                            July 21, 2021


Howard A. Kroll [ Howard.Kroll@tuckerellis.com]
David J. Steele [David.Steele@tuckerellis.com]


                              Re: Facebook, Inc. v. OnlineNIC, Inc.
                                      Case No., 19-cv-7071

Dear David,

       Further to our call yesterday, Defendants will stipulate to an asset freeze order. We just
need to make sure that we have reasonable language that allows Defendants to spend on ordinary
business operations and/or wind-up expenses. Please send me some proposed language.

       I remind you that there is still an outstanding request to Plaintiffs as to whether they will
accept Defendants proposal on carrying on business operations until the court makes a further
determination. While Defendants previously intended to cease business operations on July 26,
given the developments yesterday, Defendants intend to carry on business operations at least
through July 30 - and beyond if possible, in order for the court to receive and consider the
payment plans.

       Also, as discussed, Defendants will agree to deliver control over domain names that it
controls to a neutral third-party, so that they can be sold and the proceeds used to pay the Special
Master. If you have a proposal on such a neutral third-party, please let me know. For your
reference, I attach a spreadsheet with the domain names that are currently registered to
“Anthonny”.

         My understanding is that Plaintiffs may file their asset freeze application without first
providing it to me. If that is the case, I would expect that this letter would be referenced, and that
it be attached be attached as an exhibit to such an application. As to the domains that were
transferred to another registrar, those pending transfers have been canceled, or the transferred
domains are in the process of being moved back - as shown by the attached supporting
documentation.
Case 5:19-cv-07071-SVK Document 131-2 Filed 07/23/21 Page 4 of 6




Feel free to contact me with any questions.

                                              Yours very truly,

                                              LEXANALYTICA, P.C.




                                              By: Perry J. Narancic




                                                                      Page 2 of 2
        Case 5:19-cv-07071-SVK Document 131-2 Filed 07/23/21 Page 5 of 6


                                       EXHIBIT B




                                                                                     3000 EL CAMINO REAL
                                                                                       BLDG. 4, SUITE 200
                                                                                    PALO ALTO, CA 94306
                                                                                   WWW.LEXANALYTICA.COM
                                                                              T://         650.655.2800
                                                                              E:// PJN@LEXANALYTICA.COM


                                            July 7, 2021


Howard A. Kroll [ Howard.Kroll@tuckerellis.com]
David J. Steele [David.Steele@tuckerellis.com]


                             Re: Facebook, Inc. v. OnlineNIC, Inc.
                                     Case No., 19-cv-7071

Dear Howard and David,

         Further to today’s case management conference, I write to you to revisit Defendants’
proposal about continuing business operations, which we previously discussed. As you recall,
Defendants sought Facebook’s consent to continue business operations until its business could be
sold as a going concern. This would solve a lot of problems, including getting the Special
Master paid and maximizing any recovery for Plaintiffs. I have not yet re-connected with my
clients, but I believe that 6 months would be sufficient to find a buyer.

        It may well be too late for this proposal, since a transition letter has already been sent to
ICANN. So I urge Plaintiffs to get back to me as soon as possible as to whether they would agree
to such a proposal.


                                                      Yours very truly,

                                                      LEXANALYTICA, P.C.




                                                      By: Perry J. Narancic
Case 5:19-cv-07071-SVK Document 131-2 Filed 07/23/21 Page 6 of 6




                            Exhibit C
